ICJ_064_USDiplomaticStaffTehran_USA_IRN_1980-05-24_JUD_01_ME_03_EN.txt. 58

DISSENTING OPINION OF JUDGE TARAZI

[Translation]

Having perused the Application instituting proceedings which the Gov-
ernment of the United States of America filed on 29 November 1979, read
the Memorial filed by it on 15 January 1980 and listened to the oral
arguments during the hearings of 18, 19 and 20 March 1980, the Court had
before it a series of facts, historical developments and legal arguments
which were to lead to its delivering a Judgment of, in my view, cardinal
importance. I concurred in the findings of the Judgment concerning the
necessity of compliance by the Government of the Islamic Republic of Iran
with the obligations incumbent upon it under the Vienna Conventions of
1961 and 1963 on, respectively, Diplomatic and Consular Relations. I
nevertheless found some difficulty, arising on the one hand from the
situation which has developed in Iran since the overthrow of the régime of
which the former Shah was the symbol, and on the other hand from the
conduct of the applicant State both before and after the events of 4 No-
vember 1979, in deciding and declaring only that the Government of the
Islamic F public of Iran was responsible vis-à-vis that of the United States
of America while neglecting to point out at the same time that the latter had
also incurred responsibility, to an extent remaining to be determined,
vis-a-vis the Government of Iran.

My intention here is to indicate, with as brief explanations as possible,
the reasons for my attitude and position. To that end I will have to consider
the following points :

1. The principle of the inviolability of diplomatic and consular missions
and of the immunity enjoyed by their members ;

2. The factors which enter into the assessment in principle of the
responsibility incurred by the Government of the Islamic Republic of
Iran ;

3. The actions undertaken by the United States Government both
before and after the seisin of the Court which were capable of affecting the
course of the proceedings.

1. THE INVIOLABILITY OF DIPLOMATIC AND CONSULAR MISSIONS AND THE
IMMUNITY ENJOYED BY THEIR MEMBERS

T entirely concurred in the reasoning of the Judgment on this point. I was
pleased to note that the Judgment took particular account of the traditions
of Islam, which contributed along with others to the elaboration of the
rules of contemporary public international law on diplomatic and consular
inviolability and immunity.

59

 
DIPLOMATIC AND CONSULAR STAFF (DISS. OP. TARAZI) 59

In a course of lectures which he gave in 1937 at the Hague Academy of
International Law on the subject of “Islam and jus gentium”, Professor
Ahmed Rechid of the Istanbul law faculty gave the following account of
the inviolability of the envoy in Muslim law :

“In Arabia, the person of the ambassador had always been regarded
as sacred. Muhammad consecrated this inviolability. Never were
ambassadors to Muhammad or to his successors molested. One day,
the envoy of a foreign nation, at an audience granted to him by the
Prophet, was so bold as to use insulting language. Muhammad said to
him : ‘If you were not an envoy I would have you put to death.’ The
author of the ‘Siyer’ which relates this incident draws from it the
conclusion that there is an obligation to respect the person of ambas-
sadors.”

Ahmed Rechid adds further on :

“The Prophet always treated the envoys of foreign nations with
consideration and great affability. He used to shower gifts upon them
and recommended his companions to follow his example, saying : ‘Do
the same as I’ |.”

In a work entitled /nternational Law, published by the Institute of State
and Law of the Academy of Sciences of the USSR, the following is to be
read on the conduct in the Middle Ages of the Arabs, the bearers of the
Islamic faith :

“The Arab States, which played an important part in international
relations in the Middle Ages (from the 7th century) had well-de-
veloped conceptions regarding the Law of Nations, closely linked with
religious precepts.

The Arabs recognised the inviolability of Ambassadors and the
need for the fulfilment of treaty obligations. They resorted to arbi-
tration to settle international disputes and considered the observance
of definite rules of law necessary in time of war (‘the blood of women,
children and old men shall not besmirch your victory’).”

2. FACTORS WHICH ENTER INTO THE ASSESSMENT IN PRINCIPLE OF THE
RESPONSIBILITY INCURRED BY THE IRANIAN GOVERNMENT

The deductions made by the Court from the fact that the Government of
the Islamic Republic of Iran had violated its binding international obli-
gations to the United States of America with regard to diplomatic invio-

1 Ahmed Rechid, “L’Islam et le droit des gens”, 60 Recueil des cours de l'Académie de
droit international, \937-II, pp. 421 f.

60
DIPLOMATIC AND CONSULAR STAFF (DISS. OP. TARAZI) 60

lability and immunity have led it to declare the former responsible by
reason of acts of both omission and commission.

I find this approach inadequate. It is not right to proclaim the respon-
sibility of the Iranian Government unless its examination is first preceded
by an appropriate study of the historical facts antedating the seizure by
Islamic students of the United States Embassy in Tehran on 4 November
1979. In that respect, it is a matter for deep regret that the Iranian Gov-
ernment refused to appear before the Court. Nevertheless, it emerges from
the two identical communications addressed to the Court by the Iranian
Minister for Foreign Affairs on 9 November 1979 and 16 March 1980 that
the Government of the Islamic Republic of Iran considers that the present
proceedings are only a marginal aspect of a wider dispute dividing Iran and
the United States since the Shah was in 1953 restored to the throne thanks
to the intrigues of the CIA and the United States Government continued to
meddle in Iran’s internal affairs.

In spite, and perhaps because of the absence, of the Government of Iran
from the proceedings, it behoved the Court to elucidate this particular
point before pronouncing on the responsibility of the Iranian State. That
responsibility ought to have been qualified as relative and not abso-
lute.

I recognize that the Court made a laudable effort in that direction. This,
however, remained insufficient. It has been argued that more would mean
examining deeds of a political nature which lay outside the framework of
the Court’s powers. But is it possible to ignore historical developments
which have direct repercussions on legal conflicts ? The Permanent Court
of International Justice well clarified this point when in its Judgment of
7 June 1932 (Free Zones of Upper Savoy and the District of Gex), it
stated :

“The era of the Napoleonic Wars preceding the Hundred Days was
brought to an end by the treaties concluded at Paris on May 30th,
1814, between France, on the one hand, and Austria, Great Britain,
Prussia and Russia respectively, on the other.” (P.C.LJ., Series A/B,
No. 46, 1932, p. 115.)

One could therefore have devoted some attention to the events of 1953
with a view to gauging to what extent the assertion of the Iranian Minister
for Foreign Affairs was plausible. On this essential question, I have been
able to glean some impression from a source that does not look with any
favourable eye upon the Islamic Revolution of Iran. In his work entitled
The Fall of the Shah, Mr. Fereydoun Hoveyda, the brother of the ex-
sovereign’s former Prime Minister, Mr. Abbas Amir Hoveyda, who was
condemned to death and executed after the ex-sovereign left Iran, says :

“Some Iranian observers were sceptical, considering that foreign
interests were pulling the strings : top-ranking non-British companies
on the world market were pushing for a break of the contract with the

61
DIPLOMATIC AND CONSULAR STAFF (DISS. OP. TARAZI) 61

AIOC [Anglo-Iranian Oil Company]. Be that as it may, when the
nationalist uproar grew, the Iranian ruling class and various foreign
powers got the wind up and turned to the Shah again. It was then
that the CIA floated the idea of a coup d’état, and in 1953 Kermit
Roosevelt visited Tehran to examine the possibilities and find a likely
candidate. He found his man in General Zahedi, and the plotters
staged the departure of the Shah after having him sign a decree naming
Zahedi prime minister. He used CIA money to buy the services of
Shaban-bi-mokh (literally Shaban the Scatterbrain), the master of a
famous ‘Zurkhané’ (a traditional gymnastics club), in order to recruit
a commando squad of ‘civilians’ to act in concert with the army. The
operation begun in August 1953 did not take more than a day, and
then the Shah made a triumphal return. And the very people who had
followed Mossadeq right up to the eleventh hour scurried to the
airport and prostrated themselves before the sovereign to kiss his
boots !

In spite of the facts, which have been disclosed by the Americans
themselves, the Shah was pleased to consider the 1953 coup as a
‘popular revolution’ which gave him the mandate of the people. And
apparently he ended up by believing his own propaganda. Already the
sovereign was showing a tendency to bend the truth ; it was to inten-
sify to the point of cutting him right off from the realities of the

1”

country !.

Thus, in the eyes of the present Iranian leaders, the power of the Shah
had lacked all legitimacy or Jegality ever since the overthrow of Dr. Mos-
sadegh in 1953. This point should have been examined carefully, because
these same leaders say that they are firmly convinced that the Shah would
not have been able to maintain himself upon the throne without the
backing given him by the Government of the United States of
America.

This opinion concords with the reflections of Dr. Henry Kissinger, the
former Secretary of State of the United States of America. In his work
entitled The White House Years, Dr. Kissinger states that :

“Under the Shah’s leadership the land bridge between Asia and
Europe, so often the hinge of world history, was pro-American and
pro-West beyond any challenge. Alone among the countries of the
region — Israel aside — Iran made friendship with the United States
the starting point of its foreign policy. That it was based on a cold-eyed
assessment that a threat to Iran would most likely come from the
Soviet Union, in combination with radical Arab states, is only another
way of saying that the Shah’s view of the realities of world politics

1 Fereydoun Hoveyda (trans. Roger Liddell), The Fall of the Shah, London, 1979,
pp. 92 f.

62
DIPLOMATIC AND CONSULAR STAFF (DISS. OP. TARAZI) 62

paralleled our own. Iran’s influence was always on our side; its
resources reinforced ours even in some distant enterprises — in aiding
South Vietnam at the time of the 1973 Paris Agreement, helping
Western Europe in its economic crisis in the 1970s, supporting mod-
erates in Africa against Soviet-Cuban encroachment . .. In the 1973
Middle East war, for example, Iran was the on/y country bordering the
Soviet Union not to permit the Soviets use of its air space — in contrast
to several NATO allies. The Shah ... refueled our fleets without
question. He never used his control of oil to bring political pressure ;
he never joined any oil embargo against the West or Israel. Iran under
the Shah, in short, was one of America’s best, most important, and
most loyal friends in the world. The least we owe him is not retro-
spectively to vilify the actions that eight American Presidents —

17?

including the present incumbent — gratefully welcomed !.

It is in these words that Dr. Kissinger himself describes the links which
existed between the presence of the Shah at the head of the Iranian State
and the exigencies of American worldwide and Middle-East strategy.
These links do not in any way justify the occupation of the Embassy. But
they should be placed in the balance when the responsibility incurred by
the Iranian Government falls to be weighed.

Furthermore, the ex-Shah, when in Mexico, was authorized to enter
United States territory. The United States authorities were perfectly aware
that this authorization might have untoward consequences. They neverthe-
less granted it, thus committing a serious fault which the Court could have
taken into consideration. In what has become a classic work, entitled
Traité théorique et pratique de la responsabilité civile délictuelle et contrac-
tuelle, the brothers Henri, Léon and Jean Mazeaud write :

“If the sole cause of the injury is an act of the complainant, the
defendant should always be absolved, for it was not his fault if harm
was done. Heis thus entitled to rely on the complainant’s act, whatever
it be. Here it should be pointed out that the question whether the
complainant’s act contained an element of fault does not even arise.
The defendant is absolved because it was not his act which was held to
be the cause of the injury. In reality, he relies on the complainant’s act
solely in order to establish the absence of any causal connection
between his own act and the harm done 2.”

Similarly, before reaching the point of declaring the Iranian State

1 H. Kissinger, The White House Years, London, 1979, p. 1262.
2-H, L. and J. Mazeaud, Traité théorique et pratique de la responsabilité civile délic-
tuelle et contractuelle, Tome II, 6th ed., Paris, 1970, p. 552.

63
DIPLOMATIC AND CONSULAR STAFF (DISS. OP. TARAZI) 63

responsible, one should take into consideration the circumstances in which
the facts complained of occurred. In doing so, one must bear in mind the
essential point that Iran is at present traversing a period of revolution. It is
no longer valid to assess the obligations of the Iranian State in accordance
with the criteria which were current before the departure of the Shah. This
corresponds to the essence of the theory recognized in French adminis-
trative law with regard to the influence of war on the obligations of the
State and public bodies. In its Judgment of 30 March 1916 (Compagnie du
gaz de Bordeaux) the French Conseil d’Etat confirmed the principle of the
collapse of the economy of contracts on account of war !. This principle
was endorsed by the great French jurist Maurice Hauriou, in his theory of
the unforeseen ?.

With this essential factor added to those already mentioned, the respon-
sibility of the Government of the Islamic Republic of Iran ought to have
been envisaged in the context of the revolution which took place in that
country and brought about, as it were, a break with a past condemned as
oppressive. Thus it would in my view be unjust to lay all the facts com-
plained of at the door of the Iranian Government without subjecting the
circumstances in which those acts took place to the least preliminary
examination.

3. THE ACTIONS UNDERTAKEN BEFORE AND AFTER THE SEISIN OF THE
COURT WHICH WERE CAPABLE OF AFFECTING THE COURSE OF THE PRO-
CEEDINGS

The Government of the United States of America referred its dispute
with Iran to the Court on 29 November 1979. It is certain that the Court’s
jurisdiction is not automatic. The Court possesses only such jurisdiction as
is conferred upon it. Two essential consequences flow from this :

(a) any State is free to ignore the possibility of the judicial solution of a
dispute, either by omitting to refer it to the International Court of
Justice, or by refusing to submit to the Court’s jurisdiction, to the
extent that the circumstances of the case enable it so to refuse ;

(b) however, once a State presents itself before the Court as an applicant
and requests it to direct the respondent State to submit to the law, the
option it possessed before the institution of proceedings disappears.
The whole dossier of the dispute at issue is taken in hand by the Court.
The applicant State must refrain from taking any decisions on the
planes of either domestic or international law which could have the
effect of impeding the proper administration of justice.

! Conseil d’Etat, 30 March 1916, Recueil Sirey, 1916, Part III, pp. 17 ff.
2 Maurice Hauriou, note to judgment in question (ibid.)

64
DIPLOMATIC AND CONSULAR STAFF (DISS. OP. TARAZI) 64

Yet, even before turning to the Court, the Government of the United
States of America had already decided to freeze the Iranian assets in
United States dollars lodged in United States banks or their branches
abroad.

Subsequently, just when the Court was embarking upon its deliberation
prior to the Judgment it was to adopt, the President of the United States of
America, on 7 April 1980, announced a series of measures he had decided
to take which were closely connected with the case before the Court.
Having regard to the normal exercise of the Court’s powers, the most
important of these measures was unquestionably the third, whereby he
ordered the Secretary of the Treasury to:

“make a formal inventory of the assets of the Iranian Government
which were frozen by my previous order and also make a census or
inventory of the outstanding claims of American citizens and cor-
porations against the Government of Iran. This accounting of claims
will aid in designing a program against Iran for the hostages, the hos-
tage families and other United States claimants.”

The President added : “We are now preparing legislation which will be
introduced in the Congress to facilitate processing and paying of these
claims.”

This, in my view, constituted an encroachment on the functions of the
Court, for until the Court has ruled upon the principle of reparation the
applicant State is not entitled to consider that its submissions, or part of
them, have already been accepted and recognized as well founded. What is
more, the decision of the United States President to propose the adoption
by Congress of legislation granting victims the possibility of receiving
compensation out of the Iranian assets frozen in the United States, when
the action before the Court has not yet been exhausted, raises the problem
of a conflict between the rules of municipal law and those of international
law. Were the legislation contemplated to be passed, the conflict would be
settled to the detriment of the latter.

However, it was the military operation of 24 April 1980 which was the
gravest encroachment upon the Court’s exercise of its power to declare the
law in respect of the dispute laid before it. This operation was called off by
the President of the United States for technical reasons. It is not my
intention to characterize that operation or to make any legal value-judg-
ment in its respect, but only to allude to it in connection with the case
before the Court. I must say that it was not conducive to facilitating the
judicial settlement of the dispute.

In his report to the Security Council of 25 April 1980, Mr. Donald
McHenry, the Permanent Representative of the United States of America,
stated that the military operation of 24 April 1980 had been undertaken
pursuant to Article 51 of the Charter of the United Nations. Yet Article 51
provides for the eventuality of that kind of operation only “if an armed
attack occurs against a Member of the United Nations”. One can only
wonder, therefore, whether an armed attack attributable to the Iranian

65
DIPLOMATIC AND CONSULAR STAFF (DISS. OP. TARAZI) 65

Government has been committed against the territory of the United States,
apart from its Embassy and Consulates in Iran.

To sum up my position, I would like to mention the following
points :

(a)

(b)

{ec}

I consider that the Court has jurisdiction to decide the present case
only under the provisions of the Vienna Conventions of 1961 and 1963
on, respectively, Diplomatic and Consular Relations. Any direct or
indirect reference to the 1955 Treaty between the United States and
Iran or to the 1973 Convention is, from my point of view, unaccept-
able.

I consider that the Iranian Government has violated its obligations
under the two Vienna Conventions mentioned above. I concur in those
parts of the operative paragraph which deal with this question.

On the other hand, I could not support the idea that the Iranian
Government should be declared responsible unless the Court also
found :

(i) that the responsibility in question is relative and not absolute, that
it must straightway be qualified in accordance with the criteria
which I have put forward and others which may be envisaged ;

(ii) that the Government of the United States of America, by reason of
its conduct both before and after the institution of proceedings,
has equally incurred responsibility.

(Signed) S. TARAZI.

66
